

115 HR 2605 IH: Secret Service Reauthorization Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2605IN THE HOUSE OF REPRESENTATIVESMay 23, 2017Mr. Goodlatte (for himself, Mr. Conyers, Mr. Gowdy, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for additional resources for the Secret Service, and to improve protections for
			 restricted areas.
	
 1.Short titleThis Act may be cited as the Secret Service Reauthorization Act of 2017. 2.Presidential appointment of Director of the Secret ServiceSection 3056 of title 18, United States Code, is amended by adding at the end:
			
 (h)The Director of the Secret Service shall be appointed by the President, by and with the advice and consent of the Senate. The Director of the Secret Service is the head of the Secret Service..
 3.Restricted building or groundsSection 1752(a) of title 18, United States Code, is amended— (1)in paragraph (3), by striking or at the end;
 (2)in paragraph (4), by inserting or at the end; and (3)by inserting after paragraph (4) the following:
				
 (5)knowingly, and with the intent to enter a restricted building or grounds, causes any object to enter any restricted building or grounds, when, or so that, such object, in fact, impedes or disrupts the orderly conduct of government business or official functions;.
 4.Threats against former vice presidentsSection 879(a) of title 18, United States Code, is amended— (1)in paragraph (4), by striking section 3056(a)(6); and inserting paragraph (6) or (8) of section 3056(a); or; and
 (2)by inserting after paragraph (4) the following:  (5)a person protected by the Secret Service under a Presidential memorandum;.
 5.Increased trainingBeginning in the first full fiscal year after the date of enactment of this Act, the Director of the Secret Service shall increase the annual number of hours spent training by officers and agents of the Secret Service, including officers of the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code, and agents operating pursuant to section 3056 of title 18, United States Code, including joint training between the two.
 6.Training facilitiesThe Director of the Secret Service is authorized to construct facilities at the Rowley Training Center necessary to improve the training of officers of the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code, and agents of the United States Secret Service, operating pursuant to section 3056 of title 18, United States Code.
 7.Hiring of additional officers and agentsThe Director of the Secret Service is authorized to hire not fewer than— (1)200 additional officers for the United States Secret Service Uniformed Division established under section 3056A of title 18, United States Code; and
 (2)85 additional agents for the United States Secret Service Presidential Protective Detail, operating pursuant to section 3056 of title 18, United States Code.
			8.Evaluation of vulnerabilities and threats
 (a)In generalThe Director of the Secret Service shall devise and adopt improved procedures for evaluating vulnerabilities in the security of the White House and threats to persons protected by the Secret Service, including threats posed by unmanned aerial systems or explosive devices.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Secret Service shall report on the implementation of subsection (a) to—
 (1)the Committee on the Judiciary of the House of Representatives; (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Homeland Security of the House of Representatives; (4)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (5)the Committee on Oversight and Government Reform of the House of Representatives. 9.Evaluation of use of technology (a)In generalThe Director of the Secret Service, in consultation with the Under Secretary for Science and Technology of the Department of Homeland Security, and other experts, shall devise and adopt improved procedures for—
 (1)evaluating the ways in which technology may be used to improve the security of the White House and the response to threats to persons protected by the Secret Service; and
 (2)retaining evidence pertaining to the duties referred to in paragraph (1) for an extended period of time.
 (b)ReportNot later than 1 year after the date of enactment of this Act, the Director of the Secret Service shall report on the implementation of subsection (a) to—
 (1)the Committee on the Judiciary of the House of Representatives; (2)the Committee on the Judiciary of the Senate;
 (3)the Committee on Homeland Security of the House of Representatives; (4)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (5)the Committee on Oversight and Government Reform of the House of Representatives. 10.Evaluation of use of additional weaponryThe Director of the Secret Service shall evaluate the practicability of equipping agents and officers with weapons other than those provided to officers and agents of the Secret Service as of the date of enactment of this Act, including nonlethal weapons.
		11.Security costs for secondary residences
 (a)In generalThe Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note) is amended by striking section 4 and inserting the following:
				
 4.Notification regarding expenditures on non-Governmental propertiesThe Secret Service shall notify the Committees on Appropriations of the House and Senate of any expenditures for permanent facilities, equipment, and services to secure any non-Governmental property in addition to the one non-Governmental property designated by each protectee under subsection (a) or (b) of section 3..
 (b)Conforming amendmentsThe Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note), as amended by this Act, is further amended—
 (1)in section 3(b), by striking any expenditures by the Secret Service and all that follows through imposed under section 4 and inserting any expenditures by the Secret Service for permanent facilities, equipment, and services to secure the non-Governmental property previously designated under subsection (a) are subject to the requirements set forth in section 4; and
 (2)in section 5(c), by striking within the limitations imposed under section 4. 12.Establishment of Ethics Program OfficeSubject to the oversight of the Office of Chief Counsel of the United States Secret Service, the Director of the Secret Service shall establish an Ethics Program Office, consisting of a minimum of two employees, to administer the provisions of the Ethics in Government Act of 1978, as amended, and to provide increased training to employees of the United States Secret Service.
 13.Secret Service protection at polling placesSection 592 of title 18, United States Code, is amended by adding at the end the following: This section shall not prevent any officer or agent of the United States Secret Service from providing armed protective services authorized under section 3056 or pursuant to a Presidential memorandum at any place where a general or special election is held..
 14.Sense of CongressIt is the sense of Congress that an assessment made by the Secretary of Homeland Security or the Director of the Secret Service with regard to physical security of the White House and attendant grounds, and any security-related enhancements thereto should be accorded substantial deference by the National Capital Planning Commission, the Commission of Fine Arts, and any other relevant entities.
		